725 N.W.2d 462 (2007)
In re DUBOSE/WARREN Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Roxanne Dubose, Respondent-Appellant, and
Lon Howard Warren, Respondent.
Docket No. 132749. COA Nos. 268652, 268653.
Supreme Court of Michigan.
January 12, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.